Citation Nr: 1241158	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-39 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been received to reopen service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1970 to August 1972.  The Veteran also had Air National Guard (ANG) service from July 1981 to November 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

Additional evidence was forwarded to the Board in October 2012 after the Veteran's case was certified on appeal without the benefit of a waiver.  See 38 C.F.R. § 20.1304 (2012).  The evidence consists of a post-service VA treatment record dated January 2008 and an April 2005 VA examination report.  However, it is not necessary that this evidence be returned to the RO for initial consideration as the evidence submitted is already of record.  Accordingly, the Board finds that the evidence received is not evidence for which a remand is required under 38 C.F.R. § 20.1304(c) (2012).  


FINDINGS OF FACT

1.  A July 2005 rating decision denied service connection for bilateral hearing loss and tinnitus, finding that the current disorders were not related to service, and including that tinnitus began after service.

2.  An August 2008 rating decision denied reopening of service connection for bilateral hearing loss and tinnitus, finding that additional evidence since the June 2005 rating decision did not tend to show an etiology or relationship between the current hearing loss or tinnitus and service.  

2.  The evidence associated with the claims file subsequent to the August 2008 rating decision regarding the claims for service connection for bilateral hearing loss and tinnitus is cumulative, or does not relate to an unestablished fact of relationship to service that is necessary to substantiate the claims so as to raise a reasonable possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  The August 2008 rating decision that denied reopening the claims for service connection for bilateral hearing loss and tinnitus became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  New and material evidence has not been received to reopen service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).  

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely December 2009 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective dates of the claims.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  

The Veteran was advised of VA's duties to notify and assist in the development of the claims to reopen service connection for bilateral hearing loss and tinnitus.  In accordance with Kent, the December 2009 letter explained that the claims had been previously denied because the evidence did not show that the disabilities were related to service, and that there must be new evidence that relates to the fact of nexus to service to reopen the claims.  The letter also informed the Veteran of what constituted new and material evidence, what the evidence must show for service connection, what VA would do, and also disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records from the Veteran's Reserve service, post-service VA treatment records, the Veteran's written assertions, and results from an April 2005 VA audiological examination.  The RO requested the Veteran's service treatment records from the National personnel Records Center (NPRC), but the NPRC certified that the records were charged to Air Force Headquarters (PFMC) in October 1981 and had not been returned.  See the May 2005 request for information.  In May 2005, it was determined that the PFMC does not hold any service treatment records and all available records for the Veteran have been received by the RO.  See the May 2005 VA Memorandum.  In these circumstances, when service treatment records are unavailable through no fault of the Veteran, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  

Additionally, the RO has not arranged for a VA medical examination specifically for bilateral hearing loss and tinnitus; however, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  

New and Material Evidence to Reopen Service Connection 
for Bilateral Hearing Loss and Tinnitus

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105(c).  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a June 2005 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus, finding that the disabilities were neither incurred in nor caused by the Veteran's military service.  The Veteran was notified of the denials in June 2005; however, did not appeal the decision and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In the August 2008 rating decision on appeal, the RO denied reopening service connection for bilateral hearing loss and tinnitus, finding that the additional evidence since the June 2005 prior final decision was not new and material because it did not tend to show an etiology or relationship between the current hearing loss or tinnitus and service.  The Veteran was properly notified of the August 2008 rating decision but did not enter a notice of disagreement (NOD) within one year of notice of the August 2008 rating decision.  For this reason, the August 2008 rating decision denial of reopening became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  As such, for evidence to be new and material, it would have to tend to show that the Veteran's bilateral hearing loss and tinnitus are related to service.  

The evidence of record at the time of the August 2008 rating decision included service treatment records from the Veteran's Reserve service, post-service VA treatment records dated January 2008, statements from the Veteran, and results from an April 2005 VA audiological examination.  In a May 2008 statement, the Veteran stated that his bilateral hearing loss and tinnitus are due to his in-service acoustic trauma while working on jet aircrafts as an aircraft mechanic crew chief.  

Service treatment records reflect no complaints, treatment, or diagnoses of bilateral hearing loss and tinnitus.  According to the July 1981 report of medical examination, clinical evaluation of the Veteran's ears were normal and audiometric testing reflected normal hearing for VA purposes.  See 38 C.F.R. § 3.385 (2012).  The Veteran denied having hearing loss on reports of medical history dated July 1981 and June 1985.  

In April 2005, the Veteran was afforded an audiological examination.  The Veteran reported noise exposure while serving on an aircraft in the Air Force.  After service, the Veteran reported working for the General Services Administration for approximately nineteen years as a heating and air conditioning technician.  He described the environment as noisy.  The Veteran also reported hearing a constant moderate humming in the left ear and noticed the onset of the humming approximately ten years ago.  After audiometric testing, the examiner diagnosed the Veteran with mild high frequency loss in the right ear and mild to moderately severe high frequency loss in the left ear and tinnitus.  The examiner concluded that the Veteran's hearing loss and tinnitus are not related to active military service because the July 1981 in-service audiogram reflected normal hearing for VA rating purposes, and the Veteran admitted to only noticing tinnitus approximately ten years ago, which is many years after military service.  

Results from a VA audiological evaluation dated January 2008 showed normal hearing through 2000 Hertz sloping to a moderate sensorineural hearing loss in the right ear and normal hearing through 1500 Hertz sloping to moderate-severe sensorineural hearing loss in the left ear.  

In support of the current claims to reopen service connection for bilateral hearing loss and tinnitus, the additional evidence added to the record since the August 2008 rating decision includes post-service VA treatment records dated January 2008 and September 2009, personal statements from the Veteran, and results from an April 2005 VA audiological examination.  In November 2009, February 2010, and September 2010 statements, the Veteran claimed that the hearing loss and tinnitus are due to acoustic trauma experienced during service while working on jet aircrafts.  

Results from a VA audiological evaluation dated January 2008 showed normal hearing through 2000 Hertz sloping to a moderate sensorineural hearing loss in the right ear and normal hearing through 1500 Hertz sloping to moderate-severe sensorineural hearing loss in the left ear.  Similarly, a VA annual audiology evaluation conducted in September 2009 showed normal hearing with mild to moderate hearing loss from 3000 Hertz to 6000 Hertz in the right ear and mild hearing loss at 2000 Hertz, moderate hearing loss at 3000 Hertz, and moderately severe hearing loss at 4000 and 6000 Hertz in the left ear.  

Results from the April 2005 VA audiological examination reflected mild high frequency loss in the right ear and mild to moderately severe high frequency loss in the left ear and tinnitus.  After a review of the claims file and audiometric testing, the examiner concluded that the Veteran's hearing loss and tinnitus are not related to active military service because the July 1981 in-service audiogram reflected normal hearing for VA rating purposes and the Veteran admitted to only noticing tinnitus approximately ten years ago, which is many years after military service.  

The Board finds that in this case the evidence that is new is not material evidence upon which the claims may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  The VA outpatient treatment record from September 2009 is new, but it does not have any tendency to provide a nexus of the current bilateral hearing loss or tinnitus to active service.  See Smith v. West, 12 Vet. App. 312 (1990) (holding that if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened).  The January 2008 post-service VA treatment record and April 2005 VA examination report were already of record at the time of the August 2008 rating decision.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  

The Board also finds that the statements made by the Veteran about in-service noise exposure and assertion that the noise exposure caused the hearing loss and tinnitus are duplicative of statements made earlier by the Veteran, merely reasserting a previously rejected theory of relationship to service, but not providing any new and material evidence of in-service injury or disease.  Because the statements simply provide a theory of nexus to service, but make no new factual assertion of in-service injury, chronic symptoms, or continuous symptoms that would have any tendency to relate the hearing loss and tinnitus to service, the Veteran's lay assertions of medical causation cannot serve as a predicate to reopen the claim.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In sum, the evidence received since the August 2008 rating decision does not constitute competent evidence tending to show that the Veteran's current disorders claimed as bilateral hearing loss and tinnitus are related to military service.  As a result, the newly received evidence does not raise a reasonable possibility of substantiating any of these claims.  Accordingly, the evidence received since the most recent final denial of the claims in August 2008 is not new and material, and reopening of the claims for service connection for bilateral hearing loss and tinnitus is not warranted.  Until the evidence meets the threshold burden of being new and 

material to reopen the claims, reopening of the claims must be denied, and the merits-based standard of benefit of the doubt does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

New and material evidence not having been received, the appeal to reopen service connection for bilateral hearing loss is denied.  

New and material evidence not having been received, the appeal to reopen service connection for tinnitus is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


